95 F.3d 1153
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEAMSTERS LOCAL NO. 372, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, AFL-CIO;  Detroit Mailers Union No. 2040,International Brotherhood of Teamsters, AFL-CIO;  GCIU LocalUnion No. 289, Graphic Communications International Union,AFL-CIO;  GCIU Local Union No. 13N, Graphic CommunicationsInternational Union, AFL-CIO;  Newspaper Guild of Detroit,Local 22, The Newspaper Guild, AFL-CIO;  DetroitTypographical Union No. 18, Communications Workers ofAmerica, AFL-CIO;  and Metropolitan Council of NewspaperUnions, Respondents.

No. 96-6033.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1996.
S.D.Ohio, No. 87-00037;  S. Arthur Spiegel, District Judge.
S.D.Ohio.
ORDER ENFORCED.
Before:  MARTIN, KRUPANSKY, and DAUGHTREY, Circuit Judges.

JUDGMENT

1
This cause was submitted upon the application of the National Labor Relations Board (the "Board") for the enforcement of a certain order on consent issued by it against the respondents Teamsters Local No. 372, International Brotherhood of Teamsters, AFL-CIO;  Detroit Mailers Union No. 2040, International Brotherhood of Teamsters, AFL-CIO;  GCIU Local Union No. 289, Graphic Communications International Union, AFL-CIO;  GCIU Local Union No. 13N, Graphic Communications International Union, AFL-CIO;  Newspaper Guild of Detroit, Local 22, The Newspaper Guild, AFL-CIO;  Detroit Typographical Union No. 18, Communications Workers of America, AFL-CIO;  and Metropolitan Council of Newspaper Unions, their officers, agents, and representatives, on July 24, 1996, in a proceeding before the said Board numbered 7-CB-10992.  Upon consideration,


2
It is ORDERED that the above order of the Board be and the same is hereby enforced.  The respondents named above, their officers, agents, and representatives, shall abide by and perform the directions in said order contained.


3
The mandate shall issue forthwith.